[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1853 

                      JAMES MACFARLANE,

                    Plaintiff, Appellant,

                              v.

            EDGAR D. MCKEAN, III, ESQUIRE, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Shane Devine, Senior U.S. District Judge]                                                                 

                                         

                            Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.                                                 

                                         

James MacFarlane on brief pro se.                            
Jeffrey  H.  Karlin,  Jennifer  L.  Murphy,  and  Wadleigh, Starr,                                                                              
Peters, Dunn & Chiesa on brief for appellee.                             

                                         

                       August 19, 1997
                                         

          Per  Curiam.   James  MacFarlane appeals  from  the                                 

district court's grant  of the motion by  appellees, Edgar D.

McKean, III, Esq.,  Julia M.  Nye, Esq. and  the law firm  of

McKean, Mattson and Latici, P.A., for judgment as a matter of

law under Fed.  R. Civ. P. 50(a).  We agree with the district

court  that appellant failed to introduce evidence from which

a   reasonable  jury  could  find  causation  in  this  legal

malpractice case.  We also find no abuse of discretion in the

district  court's exclusion  of  one  of  appellant's  expert

witnesses.  Finally, we decline appellant's request to vacate

a sanction imposed jointly  on him and his attorney  pursuant

to Fed. R. Civ. P. 11.

     1. Rule 50(a) Dismissal                                         

     We  have   carefully  reviewed  the   evidence  and  the

inferences reasonably to be drawn therefrom in the light most

favorable to MacFarlane.  See Gibson v. City  of Cranston, 37                                                                     

F.3d 731,  735 (1st  Cir. 1994).   As the  governing standard

requires,  we   have  not   considered  the   credibility  of

witnesses, resolved conflicts in testimony,  or evaluated the

weight of evidence.  See id.  Applying plenary  review to the                                        

district court's judgment,  we conclude that the  evidence of

causation  "is such that reasonable minds could not differ as

to  the outcome." Rolon-Alvorado v. Municipality of San Juan,                                                                        

1 F.3d 74, 77 (1st Cir. 1993).

     No reasonable  jury could have  found that, but  for the

breaches   of  duty   identified   by  MacFarlane's   expert,

MacFarlane  should have obtained  a more favorable  result in

his divorce trial.  Specifically, in the  absence of evidence

                             -3-

regarding  the contents  of the  mortgage application,  Beryl

Rich's financial circumstances  or her own representation  of

those circumstances,  the jury  would have  been required  to

speculate as to the probable  result if the alleged errors at

the trial and appellate level had not occurred.  "Speculation

about  what  might have  occurred  fails  to  create  a  jury

question  as to the  alleged damage sustained  by plaintiff."

Tanner  v. Caplin  & Drysdale,  24  F.3d 874,  878 (6th  Cir.                                         

1994).

     B. Exclusion of Expert Witness                                               

     "[T]he   court  has   broad   discretionary  powers   in

determining whether or  not the proposed expert  is qualified

by  'knowledge, skill,  experience,  training or  education.'

Fed.  R. Evil.  702."  Bogosian  v.  Mercedes-Benz  of  North                                                                         

America,  Inc., 104 F.3d 472, 476 (1st Cir. 1997).  The trial                          

court  did not  abuse that  discretion  in excluding  Roberta

Harding, Esq., as an expert witness.

     C. Award of Attorneys' Fees                                            

     In accordance with this court's order of March 18, 1997,

that part  of MacFarlane's  appeal that  seeks to  vacate the

sanction award is dismissed.                                       

     The   judgment  of     the   district  court,   granting

defendants' motion  for  judgment  as  a matter  of  law,  is

affirmed.                    

                             -4-